It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be and the same is hereby, affirmed for the reason that the record in this cause was ordered certified by this court under a misapprehension that it involved the question whether, in the matter of letting public contract where the provisions of a charter of a chartered city are in conflict with the statute applicable thereto, the provisions of the charter supersede the provisions of the statutes. The record disclosing that no provision of the statutes pertaining to the letting of public contract has been violated, there was no error in the judgment of the Court of Appeals, whatever reasons it may have assigned for such judgment.
Judgment affirmed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS, DAY, ALLEN and CONN, JJ., concur. *Page 837